EXHIBIT 10.9

 

CENTER BANK

SURVIVOR INCOME PLAN

 

Pursuant to due authorization by its Board of Directors, the undersigned, CENTER
BANK, a state-chartered commercial bank located in Los Angeles, California (“the
Company”), did constitute, establish and adopt the following Survivor Income
Plan (the “Plan”), effective the 1st day of May 2004.

 

The purpose of this Plan is to attract, retain, and reward highly qualified
Employees, by providing death benefits to the designated beneficiary of each
participating Employee. The Company will pay the death benefits from its general
assets.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Plan, the following terms shall have the meanings
specified:

 

1.1 “Beneficiary” means each designated person, or the estate of a deceased
Participant, entitled to benefits, if any, upon the death of a Participant.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that a Participant completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.3 “Board” means the Board of Directors of the Company as from time to time
constituted.

 

1.4 “Disability” means the Participant’s suffering a sickness, accident or
injury which has been determined by the insurance carrier of any individual or
group disability insurance policy covering the Participant, or by the Social
Security Administration, to be a disability rendering the Participant totally
and permanently disabled. Upon the request of the Plan Administrator, the
Participant must submit proof to the Plan Administrator of the insurance
carrier’s or Social Security Administration’s determination.

 

1.5 “Election to Participate” means the form required by the Plan Administrator
of an eligible Employee to indicate acceptance of participation in this Plan.

 

1.6 “Employee” means an active employee of the Company.

 

1.7 “Normal Retirement Age” means the Participant attaining age sixty-five (65).

 

1.8 “Participant” means an Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs an Election to
Participate and a Beneficiary Designation Form, (iv) whose signed Election to
Participant and Beneficiary Designation Form are accepted by the Plan
Administrator, (v) who commences participation in the Plan, and (vi) whose
Participation has not terminated.

 

1.9 “Plan Administrator” means the plan administrator described in Article 6.

 

1.10 “Termination of Employment” means that the Participant ceases to be
employed by the Company for any reason, voluntary or involuntary, other than by
reason of a leave of absence approved by the Company.



--------------------------------------------------------------------------------

1.11 “Termination for Cause” means that the Participant’s employment with the
Company has been or is terminated by the Board for any of the following reasons:

 

  (a) Gross negligence or gross neglect of duties; or

 

  (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Participant’s
employment and resulting in an adverse effect on the Company; or

 

  (d) Issuance by the Company’s banking regulators of an order for removal of
the Participant.

 

1.12 “Years of Plan Service” The initial Year of Plan Service is the date on
which the Participant began active employment in their current position with the
Company. Participant shall be credited with an additional Year of Plan Service
on each subsequent anniversary of the initial Year of Plan Service until
termination of plan participation. The Plan Administrator, in its sole
discretion, may also grant additional Years of Plan Service in such
circumstances where it deems such additional service appropriate.

 

ARTICLE 2

PARTICIPATION AND BENEFITS

 

2.1 Selection by Plan Administrator. Participation in the Plan shall be limited
to those Employees of the Company selected by the Plan Administrator, in its
sole discretion, to participate in the Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Plan Administrator (i) an
Election to Participate, and (ii) a Beneficiary Designation Form. In addition,
the Plan Administrator shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Plan Administrator, that Employee will be covered by
the Plan and will be eligible to receive benefits at the time and in the manner
provided hereunder, subject to the provisions of the Plan.

 

2.4 Participant’s Benefit. Upon the Participant’s death while employed by the
Company, the Participant’s designated Beneficiary shall be entitled to the
amount indicated on the participant’s Election to Participate. The benefit shall
be paid to the Beneficiary in a lump sum within sixty (60) days following the
Participant’s death.

 

2.5 Termination of Participation. A Participant’s rights under this Plan shall
cease and his or her participation in this Plan shall terminate upon Termination
of Employment.

 

2.6 Option to Convert to Split Dollar Arrangement. Upon the Participant’s
Termination of Employment for any reason except Termination for Cause, this
Agreement shall convert to an Endorsement Split Dollar arrangement that conforms
to all applicable laws and regulations governing split dollar life insurance,
unless the Participant elects otherwise by written notice to the Company, or
Participant has not met the following Participation requirements at the time the
agreement was signed:

 

Directors or

Senior Vice President and Above

--------------------------------------------------------------------------------

 

Vice Presidents and

First Vice Presidents

--------------------------------------------------------------------------------

Years of Plan Service

--------------------------------------------------------------------------------

 

Percentage of Participation

--------------------------------------------------------------------------------

 

Years of Plan Service

--------------------------------------------------------------------------------

 

Percentage of Participation

--------------------------------------------------------------------------------

Less than 3

  0%   Less than 5   0%

3 but less than 5

  50%   5 but less than 10   50%

5 or more

  100%   10 or more   100%



--------------------------------------------------------------------------------

ARTICLE 3

BENEFICIARIES

 

3.1 Beneficiary Designation. The Participant shall have the right, at any time,
to designate a Beneficiary(ies) to receive any benefits payable under this Plan
to a Beneficiary upon the death of the Participant. The Beneficiary designated
under this Plan may be the same as or different from the Beneficiary designation
under any other plan of the Company in which the Participant participates.

 

3.2 Beneficiary Designation: Change. The Participant shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The
Participant’s Beneficiary designation shall be deemed automatically revoked if
the Beneficiary predeceases the Participant or if the Participant names a spouse
as Beneficiary and the marriage is subsequently dissolved. The Participant shall
have the right to change a Beneficiary by completing, signing and otherwise
complying with the terms of the Beneficiary Designation Form and the Plan
Administrator’s rules and procedures, as in effect from time to time. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Participant and accepted by the Plan Administrator prior to the
Participant’s death.

 

3.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

3.4 No Beneficiary Designation. If the Participant dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Participant, then the Participant’s spouse shall be the designated Beneficiary.
If the Participant has no surviving spouse, the benefits shall be made to the
personal representative of the Participant’s estate.

 

3.5 Facility of Payment. If the Plan Administrator determines in its discretion
that a benefit is to be paid to a minor, to a person declared incompetent, or to
a person incapable of handling the disposition of that person’s property, the
Plan Administrator may direct payment of such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Plan Administrator may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Participant and the Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

ARTICLE 4

CLAIMS AND REVIEW PROCEDURE

 

4.1 Claims Procedure. A Participant or Beneficiary (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

 

  4.1.1 Initiation—Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits.

 

  4.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial 90-day period that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

 



--------------------------------------------------------------------------------

  4.1.3 Notice of Decision. If the Plan Administrator denies part or the entire
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Plan on which the denial is
based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of the Plan’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

4.2 Review Procedure. If the Plan Administrator denies part or the entire claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

  4.2.1 Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

  4.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  4.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  4.2.4 Timing of Plan Administrator’s Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial 60-day period
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Plan Administrator expects
to render its decision.

 

  4.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of the Plan on which the denial is
based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).



--------------------------------------------------------------------------------

ARTICLE 5

AMENDMENTS AND TERMINATION

 

5.1 Amendment or Termination of Plan. This Plan may be amended or terminated
only by a written agreement signed by the Company and the Participants.
Provided, however, if a Participant waives participation, that Participant’s
Interest will terminate upon receipt by the Plan Administrator of such waiver.
In the event that the Company decides to maintain any insurance policy after the
Participant’s termination of participation in the Plan, the Company shall be the
direct beneficiary of the entire death proceeds of such policy.

 

Notwithstanding the previous paragraph, the Company may amend or terminate the
Plan at any time if, pursuant to legislative, judicial or regulatory action,
continuation of the Plan would (i) cause benefits to be taxable to the
Participants prior to actual receipt, or (ii) result in significant financial
penalties or other significantly detrimental ramifications to the Company (other
than the financial impact of paying the benefits).

 

5.2 Waiver of Participation. A Participant may, in the Participant’s sole and
absolute discretion, waive his or her rights under the Plan at any time. Any
waiver permitted under this Section 5.2 shall be in writing and delivered to the
Plan Administrator. In the event that the Company decides to maintain the Policy
after the Participant’s termination of participation in the Plan, the Company
shall be the direct beneficiary of the entire death proceeds of the Policy.

 

ARTICLE 6

ADMINISTRATION

 

6.1 Plan Administrator Duties. This Plan shall be administered by a Plan
Administrator which shall consist of the Board, or such committee as the Board
shall appoint. Members of the Plan Administrator may be Participants under this
Plan. The Plan Administrator shall also have the discretion and authority to
(i) make, amend, interpret and enforce all appropriate rules and regulations for
the administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan.

 

6.2 Agents. In the administration of this Plan, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

 

6.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

6.4 Indemnity of Plan Administrator. The Company shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Plan Administrator or any of its members.

 

6.5 Information. To enable the Plan Administrator to perform its functions, the
Company shall supply full and timely information to the Plan Administrator on
all matters relating to the Compensation of its Participants, the date and
circumstances of the Termination of Employment of its Participants, and such
other pertinent information as the Plan Administrator may reasonably require.



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

 

7.1 Unsecured General Creditor. Participants and their Beneficiaries successors
and assigns shall have no legal or equitable rights, interests or claims in any
property or assets of the Company. Any and all of the Company’s assets shall be,
and remain, the general, unpledged unrestricted assets of the Company. The
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

7.2 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant. Nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of the Company or to interfere with the
right of the Company to discipline or discharge the Participant at any time.

 

7.3 Participation in Other Plans. Nothing herein contained shall be construed to
alter, abridge, or in any manner affect the rights and privileges of the
Participant to participate in and be covered by any pension, profit sharing,
group insurance, bonus or similar employee plans which the Company may now or
hereafter maintain.

 

7.4 Alienability. Neither the Participant nor any Beneficiary under this Plan
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify, or otherwise encumber in advance any of the benefits
payable hereunder, nor shall any of said benefits be subject to seizure for the
payment of any debts, judgments, alimony, or separate maintenance owed by the
Participant or the Beneficiary or any of them, to be transferable by operation
of law in the event of bankruptcy, insolvency, or otherwise. In the event the
Participant or any Beneficiary attempts assignment, commutation, hypothecation,
transfer, or disposal of the benefit hereunder, the Company’s liabilities shall
forthwith cease and terminate.

 

7.5 Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns and the Participant and the
Beneficiary.

 

7.6 Reorganization. The Company shall not merge or consolidate into or with
another corporation, or reorganize, or sell substantially all of its assets to
another corporation, firm, or person unless and until such succeeding or
continuing corporation, firm, or person agrees to assume and discharge the
obligations of the Company under this Plan. Upon the occurrence of such event,
the term “Company” as used in this Plan shall be deemed to refer to such
succeeding or continuing company, firm, or person.

 

7.7 Interpretation. Wherever the fulfillment of the intent and purpose of this
Plan requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

7.8 Alternative Action. In the event it shall become impossible for the Company
or the Plan Administrator to perform any act required by this Plan, the Company
or Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Plan and is in the best
interests of the Company.

 

7.9 Applicable Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted in accordance with the laws of the State of California
without regard to its conflict of law principles.

 

7.10 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any of its
provisions.

 

7.11

Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator and take such other actions as



--------------------------------------------------------------------------------

 

may be requested in order to facilitate the administration of the Plan and the
payments of benefits hereunder, including but not limited to taking such
physical examinations as the Plan Administrator may deem necessary.

 

7.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision has never been inserted herein.

 

7.13 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

 

    Center Bank         3435 Wilshire Boulevard # 700         Los Angeles, CA
90010    

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

7.14 Signed Copies. This Plan may be executed in any number of counterparts,
each of which shall be deemed to be an original, and such counterparts taken
together shall constitute one (1) and the same instrument.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed by its
President and its corporate seal affixed at Los Angeles, California, on the 1st
day of May 2004.

 

CENTER BANK By   /S/    YONG HWA KIM             Senior Vice President &
Controller

 

Participants—Board of Directors and Named Executives

 

Chung Hyun Lee—Director

 

Sang Hoon Kim—Director

 

Peter Y. S. Kim—Director

 

James Z. Hong—Director

 

James Hong—Executive Vice President and Chief Credit Officer